FILED
                             NOT FOR PUBLICATION                            JAN 20 2015

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


    CARLOS MIGUEL VIVAR PALACIOS,                No. 12-70544

               Petitioner,                       Agency No. 070 939 941

      v.                                         MEMORANDUM*

    ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 14, 2015**
                               San Francisco, California

Before: O’SCANNLAIN and CLIFTON, Circuit Judges, and RAKOFF, Senior
District Judge.***




*
      This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
**
       The panel unanimously concludes this case is suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
***
      The Honorable Jed S. Rakoff, Senior District Judge for the U.S. District
Court for the Southern District of New York, sitting by designation.
      Petitioner Carlos Miguel Vivar Palacios, a citizen and native of Guatemala,

petitions for review of an order of the Board of Immigration Appeals (BIA) that

affirmed the denial by the Immigration Judge (IJ) of Petitioner’s applications for

asylum, withholding of removal, and protection under Article 3 of the United

Nations Convention Against Torture (CAT).1 We have jurisdiction pursuant to 8

U.S.C. § 1252.

      This Court reviews factual findings for “substantial evidence.” Jiang v.

Holder, 754 F.3d 733, 738 (9th Cir. 2014). Under this standard, “‘administrative

findings of fact are conclusive unless any reasonable adjudicator would be

compelled to conclude to the contrary.’” Id. (quoting Farah v. Ashcroft, 348 F.3d

1153, 1156 (9th Cir. 2003)). The BIA’s finding that Petitioner failed to establish

any likelihood of persecution or torture in Guatemala, and therefore is ineligible

for asylum, withholding of removal, and protection under the CAT, is supported by

substantial evidence. Petitioner testified that on ten to fifteen occasions from 1974

to 1976, the Guatemalan military threatened to “disappear” him, and that, in three

incidents in 1989, the military ransacked his house, briefly restrained him, slapped



      1
         The BIA also affirmed the IJ’s holding that Petitioner is ineligible for
cancellation of removal. Petitioner has waived any challenge to this issue by failing
to raise it on appeal. See Lopez-Vasquez v. Holder, 706 F.3d 1072, 1079-80 (9th
Cir. 2013).

                                          -2-
him without causing pain or injury, and threatened him. Under this Circuit’s

precedents, mistreatment of this nature and severity does not “compel the

conclusion” of past persecution. See Gu v. Gonzales, 454 F.3d 1014, 1018 (9th Cir.

2006) (brief detention, interrogation, and beating that does not cause injury); Lim v.

INS, 224 F.3d 929, 936 (9th Cir. 2000) (unfulfilled threats); Prasad v. INS, 47 F.3d

336, 339 (9th Cir. 1995). Nor has Petitioner adduced any evidence that he faces an

individualized risk of future persecution or torture. See Kotasz v. INS, 31 F.3d 847,

851-52 (9th Cir. 1994) (holding that alien must “show that he faces a particularized

threat of persecution”). Accordingly, the record does not compel the conclusion

that the BIA erred.

      Finally, Petitioner also argues that the IJ erred in holding that his asylum

application was barred because his conviction under California Health and Safety

Code Section 11352 was an “aggravated felony.” However, the BIA expressly

declined to reach this question, holding instead that Petitioner was ineligible for

asylum for the reasons described above. Because our review is “limited to the

BIA’s decision, except to the extent the IJ’s opinion is expressly adopted,” we do

not reach this issue. Cordon-Garcia v. INS, 204 F.3d 985, 990 (9th Cir. 2000).

      PETITION FOR REVIEW DENIED.



                                          -3-